Citation Nr: 0004982	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-10 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for status post right 
latissimus dorsi flap to correct congenital absence of the 
right pectoral muscle.

2.  Entitlement to a higher evaluation for chronic muscular 
strain lower cervical and upper dorsal spine with 
degenerative changes of the cervical spine, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision denied service 
connection for status post right latissimus dorsi flap to 
correct congenital absence right pectoral muscle and granted 
service connection for chronic muscular strain lower cervical 
and upper dorsal spine with degenerative changes of cervical 
spine assessing a 10 percent evaluation effective July 1, 
1997.  The rating decision also granted service connection 
for residuals right patella tendon repair assigning a 10 
percent evaluation effective July 1, 1997.  A notice of 
disagreement was received in May 1998, a statement of the 
case was issued in June 1998, and a substantive appeal was 
received in July 1998.  By a letter dated April 1999 the 
veteran withdrew his appeal as to the right patella tendon 
repair indicating that he was satisfied with the 10 percent 
evaluation.

The Board notes that the veteran withdrew his request for a 
Board hearing.  


FINDINGS OF FACT

1.  The veteran entered military service with a congenital 
absence of the right pectoralis muscle. 

2.  During the veteran's military service, there was no 
increase in the severity of the preexisting congenital 
absence of the right pectoralis muscle.

3.  During his military service, the veteran underwent 
surgical transposition of the right latissimus dorsi to 
correct the congenital absence of the right pectoralis 
muscle. 

4.  The veteran's current right shoulder, right chest and 
right scapular pain complaints are shown to be the usual 
effects of the inservice surgical treatment which was 
performed for the purpose of ameliorating the congenital 
absence of the right pectoralis muscle. 

5.  The veteran's service-connected chronic muscular strain 
lower cervical and upper dorsal spine with degenerative 
changes of the cervical spine is manifested by slight 
limitation of motion and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The inservice surgical transposition of the right 
latissimus dorsi was for the purpose of ameliorating the 
congenital absence of the right pectoralis muscle, and the 
preexisting congenital absence of the right pectoralis muscle 
was not otherwise aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1999). 

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected chronic muscular strain 
lower cervical and upper dorsal spine with degenerative 
changes of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, including 
§§ 4.7, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003-5290 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Status Post Right Latissimus Dorsi 
Flap. 

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a),(b).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board initially finds the claim to be well-grounded under 
the particular facts of this case which show a preexisting 
disorder, medical intervention during service of a nature 
which would be expected to leave residuals, and pertinent 
post-surgery complaints during service.  38 U.S.C.A. 
§ 5107(a).  

The veteran contends that his chronic right scapular pain is 
a result of surgery in service to correct a congenital 
absence right pectoral muscle.  In October 1980 the veteran 
underwent surgery to correct a congenital absence of the 
right sternal head of the pectoralis muscle and had operative 
repair with latissimus dorsi flap.  The clinical record 
indicated that the veteran had a benign postoperative course 
until the third day when he manifested temperatures to 102, 
and had a slight amount of edema under his surgical site.  
CBC was normal, chest x-ray was normal, however, the veteran 
was placed on antibiotics with resolution of the fever, 
edema, and tenderness within 72 hours and continued to do 
well.  There was no evidence of complaints or treatment for 
chronic scapular pain.  In July 1996, the veteran signed a 
document when qualifying to operate a mobile crane indicating 
that he had no problems lifting a 50-lb. object.  Examination 
reports after the surgery mention no complaints or residuals.  
In a Report of Medical Assessment dated March 1997, the 
veteran noted a decreased utilization of his right arm and 
knee from surgery complications and old age.  

In a July 1997 VA examination the veteran reported a constant 
tight sensation and discomfort in his right arm and found it 
difficult to swing a mop or play baseball.  The examination 
showed a 9-inch scar on the right anterior chest from 
surgical muscle transposition.  He also had a 4.5-inch scar 
in the right lateral chest secondary to surgery with two 
small drainage tube scars below that scar.  The scars were 
slightly tender on palpation.  The veteran had full and 
painless range of motion of the shoulders and joints of the 
upper extremities.  He did carry his right shoulder somewhat 
higher than the left shoulder.  The examiner noted that the 
musculature around the right shoulder seemed much better 
developed than around the left shoulder in spite of the very 
good transplant of the latissimus dorsi over his right 
pectoral region.

VA outpatient records dated May 1998 to November 1998 
indicate that the veteran complained of pain in the area of 
the corrective surgery.  The examiner noted that the etiology 
was unclear and offered the veteran a neurology/pain 
consultation which was refused.  In a consultation report 
dated November 1998 the veteran reported that he has had 
chronic pain in the right scapular shoulder and chest for a 
long time and in the past few years it was getting worse.  
The examination showed full shoulder range of motion and 
shoulder abduction and flexion was 4/5.  Tenderness was noted 
around the scapular upper, mid and lower trapezius.  The 
tenderness was more along the scar at the inferior border of 
the scapular and lateral chest wall.  The diagnosis was 
chronic pain right scapular post muscle transposition 
possible myofascial in origin.  

After reviewing the record, the Board believes it clear that 
the veteran entered service with a preexisting absence of the 
right pectoral muscle.  He underwent a surgical procedure to 
correct this problem, and the totality of the medical records 
documenting the inservice procedure shows that the surgery 
was ameliorative in nature.  As provided in 38 C.F.R. 
§ 3.306(b)(1), the usual effects of such treatment are not to 
be service connected.  

There can, however, still be service connection on the basis 
of aggravation of the preexisting condition.  However, 
service medical records show no such increase in severity.  
Medical records associated with the 1980 surgery show that he 
presented with no symptomatic complaints.  Significantly, 
there were no complaints or treatment following surgery in 
1980 until March of 1997 when the veteran indicated a 
decreased utilization of his right arm due to surgery and old 
age.  In the July 1997 VA examination the veteran complained 
of a tight sensation and discomfort in his right arm.  
However, the fact that there may be some decrease in function 
of the right arm due to the surgery is contemplated under 38 
C.F.R. § 3.306(b)(1) as a possible usual effect of the 
ameliorative surgery, as are the scars.  In other words, the 
record does not show any increase in the severity of the 
preexisting disorder during service, only the usual of the 
surgical treatment accomplished for the purpose of 
ameliorating the preexisting condition. 

In reaching this determination, the Board has reviewed the 
evidence in light of 38 U.S.C.A. § 5107(b), but the positive 
evidence is not in a state of equipoise with the negative 
evidence to otherwise permit a favorable determination. 

II.  Higher Evaluation for Cervical and Dorsal Spine 
Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran contends that his back disability is more severe 
than contemplated by the 10 percent evaluation.  The veteran 
was afforded a VA examination in July 1997 in which he 
reported a burning sensation in the intermittent posterior 
aspect of the base of his cervical spine as well as radiating 
down into the mid dorsal back region where there was 
tenderness present along that general area.  The symptoms 
were worse with rotation of the head and neck to the left, 
which was partially restricted, and more painful again in the 
lower cervical upper dorsal back region.  He also had 
continued symptoms in this general area with attempts at full 
flexion at the neck.  The veteran described intermittent 
tingling occurring once every two or three days involving his 
upper extremities, somewhat worse on the left than on the 
right, but no radiating pain and no significant weakness 
noted in the upper extremities.  The examination showed 
tenderness to direct palpation in the general area of C7-D1 
as well as in the upper portion of the dorsal back region 
from about D4 to D6 vertebrae.  There was no significant 
tenderness or spasm present in the posterior cervical or 
trapezius musculature or along the paraspinous dorsal 
musculature.  The veteran had excellent range of motion of 
the cervical spine with the exception of lack of 30 degrees 
of rotation of the head and neck to the left, which caused 
him some discomfort in the lower cervical upper dorsal back 
region.  On attempts at full flexion/extension of the head 
and neck, which seemed to be quite good, there seemed to be a 
general straightening of the lumbar spine and lack of general 
motion present in the cervical area.  Otherwise the veteran 
had full and painless range of motion of the shoulders and 
joints of the upper extremities.  X-rays of the cervical 
spine showed good alignment of the cervical spine, but 
minimal early degenerative changes were present at the C6-C7 
uncovertebral joints; no evidence of arthritic changes were 
present and no evidence of traumatic changes were present in 
the dorsal back region.  There appeared to be a very minimal 
diminution of the C6-C7 disk interspace on the x-rays.  The 
lateral views of the cervical spine demonstrated marked 
straightening of the cervical spine, elements of what 
appeared to be a slight anterior compression of the vertebral 
body of C6 and again, minimal diminution of the C6-C7 
interspace.  The lateral view of the dorsal spine 
demonstrated a normal dorsal kyphotic curvature.  The 
vertebral bodies appeared to be all well maintained; the disk 
spaces were all well maintained.  There were no traumatic or 
arthritic changes present.  The diagnosis was chronic 
muscular strain problem in the lower cervical and upper 
dorsal back region with what appeared to have been a later 
small compression fracture of the vertebral body of C6 
anteriorly, and slight diminution of the C6-C7 disk space.

Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5290, 
limitation of motion of the cervical spine of a severe nature 
warrants a 30 percent evaluation.  A moderate limitation of 
motion corresponds to a 20 percent evaluation and slight 
limitation of motion corresponds to a 10 percent evaluation.  
Under the schedular criteria, the evaluation of the veteran's 
arthritis of the cervical spine turns on the degree to which 
motion of the cervical segment is limited.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5290.

Under Diagnostic Code 5003 of the VA schedule for rating 
disabilities, a 20 percent evaluation is appropriate for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joints, with 
occasional incapacitating exacerbations and a 10 percent 
evaluation is appropriate for degenerative arthritis with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Diagnostic Code 5003 of the 
rating schedule provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 
4.71, Diagnostic Code 5003.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the veteran's back disability.  The evidence does 
not show more than slight limitation of motion.  There was no 
evidence of muscle spasm, radiating pain, weakness or 
atrophy, with only discomfort on rotation of the head and 
neck to the left.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a higher evaluation 
based on functional loss due to pain on use or due to flare-
ups.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 
227.

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

